[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 717 
Judgment of Appellate Division reversed and that of Trial Term affirmed, with costs in this court and in the Appellate Division, upon the ground that the defendant shared with her tenants occupation and control of the property in question. No opinion.
Concur: LEWIS, CONWAY, DESMOND and FULD, JJ. LOUGHRAN, Ch. J., THACHER and DYE, JJ. dissent and vote to affirm.